Exhibit 10.10




SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of February 13, 2012 (this “Agreement”)
by and among Healthcare Distribution Specialists LLC, a Delaware limited
liability company (“HDS”), Mackie Barch, the sole managing member of HDS (the
“HDS Managing Member”), Sunpeaks Ventures, Inc., a Nevada corporation (“SNPK”),
and Scott Beaudette, the majority stockholder of SNPK (the “SNPK Controlling
Stockholder”).

 

WHEREAS, SNPK has evaluated its current and prospective business operations and
has determined that in order to create value for its shareholders it is
necessary to explore alternative business opportunities. Accordingly, SNPK began
discussions with HDS relating to its operations and opportunities; and,




WHEREAS, HDS is a party to that certain Amended and Restated Asset Acquisition
Agreement (the “Acquisition Agreement”), entered into on August 1, 2011, by and
between HDS (fka AmeriSure Pharmaceuticals, LLC) and Global Nutritional
Research, LLC, a Maryland limited liability company (“GNR”), pursuant to which
HDS acquired 100% of the rights, title and interest to the assets held or
otherwise owned or controlled by GNR related to that certain product known as
Clotamin, a proprietary multivitamin (collectively the “Acquired Assets”); and,




WHEREAS, the HDS Managing Member owns 100% of the Membership Interests (the
“Membership Interests”) of HDS, pursuant to the terms and conditions of that
certain Operating Agreement of Healthcare Distribution Specialists, LLC, as
amended (the “Operating Agreement”); and,

 

WHEREAS, (i) the HDS Managing Member and HDS believe it is in the best interests
of HDS to exchange 100% of the Membership Interests of HDS for (a) two hundred
million (200,000,000) newly-issued shares of common stock, $0.001 par value per
share, of SNPK (the “SNPK Common Stock”), as set forth on Schedule I hereto,
which, at the time of issuance will represent approximately 32.23% of the issued
and outstanding shares of SNPK Common Stock, (b) three million (3,000,000)
newly-issued shares of Class A Preferred Stock, $0.001 par value per share, of
SNPK (the “SNPK Preferred Stock”) (collectively the SNPK Common Stock and the
SNPK Preferred Stock shall be referred to as the “SNPK Shares”) and (ii) SNPK
believes it is in its best interest and the best interest of its stockholders to
acquire the HDS Membership Interests in exchange for the SNPK Shares, all upon
the terms and subject to the conditions set forth in this Agreement (the “Share
Exchange”); and

 

WHEREAS, it is the intention of the parties that this Share Exchange shall
qualify as a tax-free reorganization under Section 354 of the Internal Revenue
Code of 1986, as amended (the “Code”). Notwithstanding the foregoing or anything
else to the contrary contained in this Agreement, the parties acknowledge and
agree that no party is making any representation or warranty as to the
qualification of the Share Exchange as a reorganization under Section 354 of the
Code or as to the effect, if any, that any transaction consummated prior to the
Closing Date has or may have on any such reorganization status. The parties
acknowledge and agree that each (i) has had the opportunity to obtain
independent legal and tax advice with respect to the transaction contemplated by
this Agreement, and (ii) is responsible for paying its own Taxes, including
without limitation, any adverse Tax consequences that may result if the
transaction contemplated by this Agreement is not determined to qualify as a
reorganization under Section 354 of the Code; and,




WHEREAS, the Share Exchange shall qualify as a transaction in securities exempt
from registration or qualification under section 4(2) of the Securities Act of
1933, as amended and in effect on the date of this Agreement (the “Securities
Act”); and,

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF HDS MEMBERSHIP INTERESTS FOR SNPK SHARES

 

Section 1.1  Agreement to Exchange HDS Membership Interests for SNPK Shares. On
the Closing Date (as hereinafter defined) and upon the terms and subject to the
conditions set forth in this Agreement, the HDS Managing Member shall assign,
transfer, convey, and deliver the HDS Membership Interests to SNPK.  In
consideration and exchange for the HDS Membership Interests, SNPK shall issue,
and deliver the SNPK Shares to the HDS Managing Member.

  

Section 1.2  Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures on the day the conditions to closing set forth in Articles V and VI
herein have been satisfied or waived, or at such other time and date as the
parties hereto shall agree in writing (the “Closing Date”).





--------------------------------------------------------------------------------




Section 1.3  Directors of SNPK at Closing Date. On the Closing Date, Scott
Beaudette, the current director of SNPK, shall resign from the board of
directors of SNPK (the “SNPK Board”) and Mackie Barch’s appointment to the SNPK
Board shall become effective.

 

Section 1.4  Officers of SNPK at Closing Date. On the Closing Date, Scott
Beaudette shall resign from each officer position held at SNPK and immediately
thereafter, the SNPK Board shall appoint Mackie Barch to serve as the sole
officer of SNPK.




ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF SNPK

 

SNPK represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1  Corporate Organization

 

A. 

SNPK is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its assets and governmental licenses, authorizations, consents and approvals
to conduct its business as now conducted and is duly qualified to do business
and is in good standing in each jurisdiction in which the nature of its
activities makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
Material Adverse Effect on the activities, business, operations, properties,
assets, condition or results of operation of SNPK. “Material Adverse Effect”
means, when used with respect to SNPK, any event, occurrence, fact, condition,
change or effect, which, individually or in the aggregate, would reasonably be
expected to be materially adverse to the business, operations, properties,
assets, condition (financial or otherwise), or operating results of SNPK, or
materially impair the ability of SNPK to perform its obligations under this
Agreement, excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, or (ii) changes in the United States securities markets generally.

 

B. 

Copies of the Articles of Incorporation and By-laws of SNPK with all amendments
thereto, as of the date hereof (the “SNPK Charter Documents”), have been
furnished to the HDS Managing Member and to HDS, and such copies are accurate
and complete as of the date hereof. The minute books of SNPK are current as
required by law, contain the minutes of all meetings of the SNPK Board and
stockholders of SNPK from its date of incorporation to the date of this
Agreement, and adequately reflect all material actions taken by the SNPK Board
and stockholders of SNPK. SNPK is not in violation of any of the provisions of
the SNPK Charter Documents.

 

Section 2.2  Capitalization of SNPK.

 

A. 

The authorized capital stock of SNPK consists of five hundred fifty million
(550,000,000) shares of Common Stock, par value $0.001, and fifty million
(50,000,000) shares of Preferred Stock, of which twenty five million
(25,000,000) shares have been designated as Class A Preferred Stock. There are
three hundred seventy million five hundred thousand seven hundred fifty
(370,500,750) shares of Common Stock and no shares of Preferred Stock issued and
outstanding, immediately prior to this Share Exchange. 

 

B. 

All of the issued and outstanding shares of Common Stock of SNPK immediately
prior to this Share Exchange are, and all shares of Common Stock of SNPK when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable. Except with respect to securities to be
issued to the HDS Managing Member pursuant to the terms hereof, as of the date
of this Agreement there are no outstanding or authorized options, warrants,
agreements, commitments, conversion rights, preemptive rights or other rights to
subscribe for, purchase or otherwise acquire or receive any shares of SNPK’s
capital stock, nor are there or will there be any outstanding or authorized
stock appreciation, phantom stock, profit participation or similar rights,
pre-emptive rights or rights of first refusal with respect to SNPK or any Common
Stock, or any voting trusts, proxies or other agreements, understandings or
restrictions with respect to the voting of SNPK’s capital stock. There are no
registration or anti-dilution rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreement or understanding to which
SNPK is a party or by which it is bound with respect to any equity security of
any class of SNPK. SNPK is not a party to, and it has no knowledge of, any
agreement restricting the transfer of any shares of the capital stock of
SNPK.  The issuance of all of the shares of SNPK described in this Section 2.2
have been, or will be, as applicable, in compliance with U.S. federal and state
securities laws and state corporate laws and no stockholder of SNPK has any
right to rescind or bring any other claim against SNPK for failure to comply
with the Securities Act, or state securities laws.

 





2




--------------------------------------------------------------------------------




C.

Other than those shares referred to in Section 5.7 herein, there are no
outstanding contractual obligations (contingent or otherwise) of SNPK to retire,
repurchase, redeem or otherwise acquire any outstanding shares of capital stock
of, or other ownership interests in, SNPK or to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other person.

 

Section 2.3 Subsidiaries and Equity Investments. SNPK does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.




Section 2.4 Authorization, Validity and Enforceability of Agreements. SNPK has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by SNPK and the
consummation by SNPK of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of SNPK, and no other
corporate proceedings on the part of SNPK are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of SNPK and
is enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally. SNPK does
not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).




Section 2.5  No Conflict or Violation. Neither the execution and delivery of
this Agreement by SNPK, nor the consummation by SNPK of the transactions
contemplated hereby will: (i) contravene, conflict with, or violate any
provision of the SNPK Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which SNPK is subject, (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which SNPK is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of SNPK’s assets, including without limitation the SNPK
Shares.

 

Section 2.6  Agreements. Except as disclosed on documents filed with the
Securities and Exchange Commission (the “Commission”), SNPK is not a party to or
bound by any contracts, including, but not limited to, any:

 

A. 

employment, advisory or consulting contract;

 

B. 

plan providing for employee benefits of any nature, including any severance
payments;

 

C. 

lease with respect to any property or equipment;

 

D. 

contract, agreement, understanding or commitment for any future expenditure in
excess of $5,000 in the aggregate;

 

E. 

contract or commitment pursuant to which it has assumed, guaranteed, endorsed,
or otherwise become liable for any obligation of any other person, entity or
organization; or

 

F. 

agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement.

 

SNPK has provided to HDS and the HDS Managing Member, prior to the date of this
Agreement, true, correct and complete copies of each contract (whether written
or oral), including each amendment, supplement and modification thereto (the
“SNPK Contracts”).  The Company shall satisfy all liabilities due under the SNPK
Contracts as of the date of Closing.  All such liabilities shall be satisfied or
released at or prior to Closing.  Any amounts accrued post-Closing shall be the
sole responsibility of HDS.





3




--------------------------------------------------------------------------------




Section 2.7  Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of SNPK, currently threatened against
SNPK or any of its affiliates, that may affect the validity of this Agreement or
the right of SNPK to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of SNPK, currently threatened against SNPK or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against SNPK or any of its affiliates. Neither SNPK nor any of its affiliates is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no Action
by SNPK or any of its affiliates relating to SNPK currently pending or which
SNPK or any of its affiliates intends to initiate.




Section 2.8  Compliance with Laws. SNPK has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.

 

Section 2.9  Financial Statements; SEC Filings.

 

A. 

SNPK’s financial statements (the “Financial Statements”) contained in its
periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of SNPK as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. SNPK has no material liabilities (contingent or otherwise). SNPK is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. SNPK maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

B.

SNPK has timely made all filings with the SEC that it has been required to make
under the Securities Act and the Exchange Act (the “Public Reports”). To the
best of its knowledge, each of the Public Reports has complied in all material
respects with the applicable provisions of the Securities Act, the Exchange Act,
and the Sarbanes/Oxley Act of 2002 (the “Sarbanes/Oxley Act”) and/or regulations
promulgated thereunder.  There is no revocation order, suspension order,
injunction or other proceeding or law affecting the trading of SNPK’s Common
Stock, it being acknowledged that none of SNPK’s securities are approved or
listed for trading on any exchange or quotation system.

 

Section 2.9  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, SNPK Board minutes and financial and other records of
whatsoever kind of SNPK have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of SNPK. SNPK maintains a
system of internal accounting controls sufficient, in the judgment of SNPK, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.

 

Section 2.10  Employee Benefit Plans. SNPK does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.

  

Section 2.11  No Debt Obligations. Upon the Closing Date, SNPK will have no
debt, obligations or liabilities of any kind whatsoever other than with respect
to the transactions contemplated hereby. SNPK is not a guarantor of any
indebtedness of any other person, entity or corporation.




Section 2.12  No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to SNPK or any of their affiliates with
respect to the transactions contemplated by this Agreement.

 

Section 2.13  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by SNPK to arise,
between SNPK and any accountants and/or lawyers formerly or presently engaged by
SNPK. SNPK is current with respect to fees owed to its accountants and lawyers. 

 

Section 2.14 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of SNPK in
connection with the transactions contemplated by this Agreement do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.

 





4




--------------------------------------------------------------------------------




Section 2.15  No Integrated Offering. SNPK does not have any registration
statement pending before the Commission or currently under the Commission’s
review and since the Closing Date, except as contemplated under this Agreement,
SNPK has not offered or sold any of its equity securities or debt securities
convertible into shares of Common Stock.




Section 2.16  Employees.

 

A. 

SNPK has one employee, Scott Beaudette.

 

B. 

Other than Scott Beaudette, SNPK does not have any officers or directors. No
director or officer of SNPK is a party to, or is otherwise bound by, any
contract (including any confidentiality, non-competition or proprietary rights
agreement) with any other person that in any way adversely affects or will
materially affect (a) the performance of her duties as a director or officer of
SNPK or (b) the ability of SNPK to conduct its business.

  

Section 2.17 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of SNPK or the
SNPK Controlling Stockholder in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.




Section 2.18  No Assets or Real Property. Except as set forth on the most recent
Financial Statements, SNPK does not have any assets of any kind.  SNPK does not
own or lease any real property.

 

Section 2.19  Interested Party Transactions.  Except as disclosed in Commission
filings, no officer, director or shareholder of SNPK or any affiliate or
“associate” (as such term is defined in Rule 405 of the Commission under the
Securities Act) of any such person or entity, has or has had, either directly or
indirectly, (a) an interest in any person or entity which (i) furnishes or sells
services or products which are furnished or sold or are proposed to be furnished
or sold by SNPK, or (ii) purchases from or sells or furnishes to, or proposes to
purchase from, sell to or furnish SNPK any goods or services; or (b) a
beneficial interest in any contract or agreement to which SNPK is a party or by
which it may be bound or affected.

 

Section 2.20   Intellectual Property. Except as in documents filed with the
Commission, SNPK does not own, use or license any intellectual property in its
business as presently conducted.




ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF HDS

 

HDS represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to HDS, are true and complete as of
the date hereof.

 

Section 3.1  Organization.  HDS is a limited liability company duly organized,
validly existing, and in good standing under the laws of Delaware and has the
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of HDS’s Certificate of Formation or Operating
Agreement.  HDS has taken all actions required by law, its Certificate of
Formation or Operating Agreement, or otherwise to authorize the execution and
delivery of this Agreement.  HDS has full power, authority, and legal capacity
and has taken all action required by law, its Certificate of Formation or
Operating Agreement, and otherwise to consummate the transactions herein
contemplated.

 

Section 3.2  Membership Interests.  The number of Membership Interests HDS has
issued is 1,000 Membership Units.   The Membership Interests currently represent
100% of the Membership Units of HDS.

 

Section 3.3  Subsidiaries and Predecessor Corporations.   HDS does not own,
beneficially or of record, any shares of any entity.

 

Section 3.4  Financial Statements. HDS has kept all books and records since
inception and such audited financial statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved. The balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of HDS.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, HDS had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of HDS, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.





5




--------------------------------------------------------------------------------




HDS has duly and punctually paid all Governmental fees and taxation which it has
become liable to pay and has duly allowed for all taxation reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and HDS has made any
and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
Governmental fees and taxation.

 

The books and records, financial and otherwise, of HDS are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.

 

All of HDS’s assets are reflected on its financial statements, and HDS has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise.

 

Section 3.5  Information. The information concerning HDS set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.


Section 3.6  Absence of Certain Changes or Events. Since its inception, (a)
there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of HDS; and (b) HDS
has not (i) made any material change in its method of management, operation or
accounting, (ii) entered into any other material transaction other than sales in
the ordinary course of its business; or (iii) made any increase in or adoption
of any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its members, managers, or employees or; and

 

Section 3.7  Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of HDS after
reasonable investigation, threatened by or against  HDS or affecting HDS or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  HDS does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances

 

Section 3.8  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which HDS is a party or to
which any of its assets, properties or operations are subject.

 

Section 3.9  Compliance With Laws and Regulations. To the best of its knowledge,
HDS has complied with all applicable statutes and regulations of any federal,
state, or other governmental entity or agency thereof, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of HDS or except to the extent that
noncompliance would not result in the occurrence of any material liability for
HDS.    This compliance includes, but is not limited to, the filing of all
reports to date with federal and state securities authorities.

 

Section 3.10  Approval of Agreement. The Managing Member of HDS has authorized
the execution and delivery of this Agreement by HDS and has approved this
Agreement and the transactions contemplated hereby.

 

Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by HDS in connection herewith constitute the valid and
binding obligation of HDS, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.




Section 3.12 Acquisition Agreement. HDS represents and warrants that it owns
100% of the Acquired Assets pursuant to the Acquisition Agreement.





6




--------------------------------------------------------------------------------




ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF HDS MANAGING MEMBER

 

The HDS Managing Member hereby represents and warrants to SNPK:

 

Section 4.1 Authority. The HDS Managing Member has the right, power, authority
and capacity to execute and deliver this Agreement to which the HDS Managing
Member is a party, to consummate the transactions contemplated by this Agreement
to which the HDS Managing Member is a party, and to perform the HDS Managing
Member’s obligations under this Agreement to which the HDS Managing Member is a
party. This Agreement has been duly and validly authorized and approved,
executed and delivered by the HDS Managing Member. Assuming this Agreement has
been duly and validly authorized, executed and delivered by the parties thereto
other than the HDS Managing Member, this Agreement is duly authorized, executed
and delivered by the HDS Managing Member and constitutes the legal, valid and
binding obligation of the HDS Managing Member, enforceable against the HDS
Managing Member in accordance with their respective terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.

 

Section 4.2  No Conflict. Neither the execution or delivery by the HDS Managing
Member of this Agreement to which the HDS Managing Member is a party nor the
consummation or performance by the HDS Managing Member of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of the HDS Managing Member (if the HDS Managing Member is not a
natural person); (b) contravene, conflict with, constitute a default (or an
event or condition which, with notice or lapse of time or both, would constitute
a default) under, or result in the termination or acceleration of, any agreement
or instrument to which the HDS Managing Member is a party or by which the
properties or assets of the HDS Managing Member are bound; or (c) contravene,
conflict with, or result in a violation of, any Law or Order to which the HDS
Managing Member, or any of the properties or assets of the HDS Managing Member,
may be subject.

 

Section 4.3  Litigation. There is no pending Action against the HDS Managing
Member that involves the HDS Membership Interests or that challenges, or may
have the effect of preventing, delaying or making illegal, or otherwise
interfering with, any of the transactions contemplated by this Agreement or the
business of HDS and, to the knowledge of the HDS Managing Member, no such Action
has been threatened, and no event or circumstance exists that is reasonably
likely to give rise to or serve as a basis for the commencement of any such
Action.

 

Section 4.4  Acknowledgment. The HDS Managing Member understands and agrees that
the SNPK Shares to be issued pursuant to this Agreement have not been registered
under the Securities Act or the securities laws of any state of the U.S. and
that the issuance of the SNPK Shares is being effected in reliance upon an
exemption from registration afforded either under Section 4(2) of the Securities
Act for transactions by an issuer not involving a public offering or Regulation
D promulgated thereunder or Regulation S for offers and sales of securities
outside the U.S.

 

Section 4.5  Stock Legends. The HDS Managing Member hereby agrees with SNPK as
follows:

 

A. 

Securities Act Legend Accredited Investors. The certificates evidencing the SNPK
Shares issued to the HDS Managing Member will bear the following or a similar
legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.

 





7




--------------------------------------------------------------------------------




B. 

Other Legends. The certificates representing such SNPK Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.




C.

 Opinion. The HDS Managing Member shall not transfer any or all of the SNPK
Shares pursuant to Rule 144, under the Securities Act, Regulation S or absent an
effective registration statement under the Securities Act and applicable state
securities law covering the disposition of the SNPK Shares, without first
providing SNPK with an opinion of counsel (which counsel and opinion are
reasonably satisfactory to the SNPK) to the effect that such transfer will be
made in compliance with Rule 144, under the Securities Act, Regulation S or will
be exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.

 

Section 4.6  Ownership of Shares. The HDS Managing Member is both the record and
beneficial owner of the HDS Membership Interests. The HDS Managing Member has
and shall transfer at the Closing, good and marketable title to the HDS
Membership Interests, free and clear of all liens, claims, charges,
encumbrances, pledges, mortgages, security interests, options, rights to
acquire, proxies, voting trusts or similar agreements, restrictions on transfer
or adverse claims of any nature whatsoever, excepting only restrictions on
future transfers imposed by applicable law.

  

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF HDS AND THE HDS MANAGING MEMBER

 

The obligations of HDS and the HDS Managing Member to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by HDS and the HDS Managing Member at their sole discretion:

 

Section 5.1  Representations and Warranties of SNPK. All representations and
warranties made by SNPK in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 5.2  Agreements and Covenants. SNPK shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 5.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 5.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of SNPK shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5  Other Closing Documents. HDS shall have received such certificates,
instruments and documents in confirmation of the representations and warranties
of SNPK, SNPK’s performance of its obligations hereunder, and/or in furtherance
of the transactions contemplated by this Agreement as the HDS Managing Member
and/or their respective counsel may reasonably request.

 

Section 5.6  Documents. SNPK must have caused the following documents to be
delivered to HDS and the HDS Managing Member:




A. 

share certificates evidencing the SNPK Shares registered in the name of the HDS
Managing Member;




B. 

a Secretary’s Certificate, dated the Closing Date, certifying attached copies of
(A) the SNPK Charter Documents, (B) the resolutions of the SNPK Board approving
this Agreement and the transactions contemplated hereby and thereby; and (C) the
incumbency of each authorized officer of SNPK signing this Agreement to which
SNPK is a party;




C.

 an Officer’s Certificate, dated the Closing Date, certifying as to
Sections 5.1, 5.2, 5.3, 5.4, 5.7, and 5.8.

 





8




--------------------------------------------------------------------------------




D.

 a Certificate of Good Standing of SNPK, dated as of a date not more than five
business days prior to the Closing Date;

 

E.

 this Agreement is duly executed;

 

F.

 the resignation of Scott Beaudette as sole officer of SNPK as of the Closing
Date;

 

G.

 the resignation of Scott Beaudette as sole director of SNPK on the Closing
Date;




H.  

such other documents as HDS may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of SNPK,
(ii) evidencing the performance of, or compliance by SNPK with any covenant or
obligation required to be performed or complied with by SNPK, (iii) evidencing
the satisfaction of any condition referred to in this Article V, or (iv)
otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.




Section 5.7  Cancellation of Shares.  Immediately following the issuance of the
SNPK Shares to the HDS Managing Member, the SNPK Controlling Stockholder shall
irrevocably cancel two hundred million (200,000,000) shares of the two hundred
twenty five million (225,000,000) shares of the SNPK Common Stock he currently
owns. Evidence of such cancellation shall be delivered to HDS.

 

Section 5.8  No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to SNPK.

  

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF SNPK

 

The obligations of SNPK to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by SNPK in its sole
discretion:

 

Section 6.1  Representations and Warranties of HDS and the HDS Managing Member.
All representations and warranties made by HDS and the HDS Managing Member on
behalf of themselves individually in this Agreement shall be true and correct on
and as of the Closing Date except insofar as the representation and warranties
relate expressly and solely to a particular date or period, in which case,
subject to the limitations applicable to the particular date or period, they
will be true and correct in all material respects on and as of the Closing Date
with respect to such date or period.

 

Section 6.2  Agreements and Covenants. HDS and the HDS Managing Member shall
have performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.

 

Section 6.4  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 6.5  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
HDS shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.




Section 6.6  Other Closing Documents. SNPK shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of HDS and the HDS Managing Member, the performance of HDS and
the HDS Managing Member’s respective obligations hereunder and/or in furtherance
of the transactions contemplated by this Agreement as SNPK or its counsel may
reasonably request.

 





9




--------------------------------------------------------------------------------




Section 6.7  Documents. HDS and the HDS Managing Member must deliver to SNPK at
the Closing:

 

A.

 documentation evidencing the number of HDS Membership Interests, along with
such other documents evidencing the transfer of such HDS Membership Interests to
SNPK;

 

B.

 this Agreement to which the HDS and the HDS Managing Member is a party, duly
executed;

 

C.

 such other documents as SNPK may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of the HDS
and the HDS Managing Member , (ii) evidencing the performance of, or compliance
by HDS and the HDS Managing Member with, any covenant or obligation required to
be performed or complied with by HDS and the HDS Managing Member, as the case
may be, (iii) evidencing the satisfaction of any condition referred to in this
Article VI, or (iv) otherwise facilitating the consummation or performance of
any of the transactions contemplated by this Agreement.

 

Section 6.8  No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the HDS Membership Interests, or any other ownership interest in,
HDS, or (b) is entitled to all or any portion of the SNPK Shares.

 

ARTICLE VII

 

POST-CLOSING AGREEMENTS

 

Section 7.1  SEC Documents. From and after the Closing Date, in the event the
SEC notifies SNPK of its intent to review any Public Report filed prior to the
Closing Date or SNPK receives any oral or written comments from the SEC with
respect to any Public Report filed prior to the Closing Date, SNPK shall
promptly notify the SNPK Controlling Stockholder and the SNPK Controlling
Stockholder shall reasonably cooperate with SNPK in responding to any such oral
or written comments.

 

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the three-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 

Section 8.2  Indemnification.

 

A.

 Indemnification Obligations in favor of the Controlling Stockholders of SNPK.
From and after the Closing Date until the expiration of the Survival Period, HDS
shall reimburse and hold harmless the SNPK Controlling Stockholder (each such
person and his heirs, executors, administrators, agents, successors and assigns
is referred to herein as a “SNPK Indemnified Party”) against and in respect of
any and all damages, losses, settlement payments, in respect of deficiencies,
liabilities, costs, expenses and claims suffered, sustained, incurred or
required to be paid by any SNPK Indemnified Party, and any and all actions,
suits, claims, or legal, administrative, arbitration, governmental or other
procedures or investigation against any SNPK Indemnified Party, which arises or
results from a third-party claim brought against a SNPK Indemnified Party to the
extent based on a breach of the representations and warranties with respect to
the business, operations or assets of HDS. All claims of SNPK pursuant to this
Section 8.2 shall be brought by the SNPK Controlling Stockholder on behalf of
SNPK and those Persons who were stockholders of SNPK Company immediately prior
to the Closing Date.  In no event shall any such indemnification payments exceed
$100,000 in the aggregate from HDS.   No claim for indemnification may be
brought under this Section 8.2(a) unless all claims for indemnification, in the
aggregate, total more than $10,000.





10




--------------------------------------------------------------------------------




B.

 Indemnification in favor of HDS and the HDS Managing Member. From and after the
Closing Date until the expiration of the Survival Period, the SNPK Controlling
Stockholder will, severally and not jointly, indemnify and hold harmless HDS,
the HDS Managing Member, and their respective members and managers, agents,
attorneys and employees, and each person, if any, who controls or may “control”
(within the meaning of the Securities Act) any of the forgoing persons or
entities (hereinafter referred to individually as a “HDS Indemnified Person”)
from and against any and all losses, costs, damages, liabilities and expenses
arising from claims, demands, actions, causes of action, including, without
limitation, legal fees, (collectively, “Damages”) arising out of any (i) any
breach of representation or warranty made by SNPK or the SNPK Controlling
Stockholder in this Agreement, and in any certificate delivered by SNPK or the
SNPK Controlling Stockholder pursuant to this Agreement, (ii) any breach by SNPK
or the SNPK Controlling Stockholder of any covenant, obligation or other
agreement made by SNPK or the SNPK Controlling Stockholder in this Agreement,
and (iii) a third-party claim based on any acts or omissions by SNPK or the SNPK
Controlling Stockholder. In no event shall any such indemnification payments
exceed $100,000 in the aggregate from all SNPK Controlling Stockholder.  No
claim for indemnification may be brought under this Section 8.2(b) unless all
claims for indemnification, in the aggregate, total more than $10,000.




ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 9.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 9.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested)or facsimile to the parties at
the following addresses:




If to HDS or the HDS Managing Member, to:

Healthcare Distribution Specialists LLC

9337 Fraser Ave

Silver Spring, MD 20910

Attn: Mackie Barch, Managing Member




If to SNPK or the SNPK Controlling Stockholder, to:

Sunpeaks Ventures, Inc.

#106, 505 19 Ave SW

Calgary, Alberta, T2S 0E4

Canada

Attn: Scott Beaudette, Chief Executive Officer

 

With a copy to (which copy shall not constitute notice):

Carrillo Huettel, LLP

3033 Fifth Avenue, Suite 400

San Diego, CA 92103




or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.4.

 





11




--------------------------------------------------------------------------------




Section 9.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.




Section 9.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 9.9  Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of
California, County of San Diego and/or the United States District Court for
Southern California, in respect of any matter arising under this Agreement.
Service of process, notices and demands of such courts may be made upon any
party to this Agreement by personal service at any place where it may be found
or giving notice to such party as provided in Section 9.4.

 

Section 9.10  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.11  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.

 

Section 9.12  Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.





12




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.







SUNPEAKS VENTURES, INC.










/s/ Scott Beaudette                   

Name: Scott Beaudette

Title: Chief Executive Officer







HEALTHCARE DISTRIBUTION SPECIALISTS LLC










/s/ Mackie Barch                      

Name: Mackie Barch

Title: Managing Member

 

 

SNPK CONTROLLING STOCKHOLDER










/s/ Scott Beaudette                   

Scott Beaudette







HDS MANAGING MEMBER







/s/ Mackie Barch                       

By: Mackie Barch








13




--------------------------------------------------------------------------------




SCHEDULE I

HDS Members




Name

Address

Tax-ID (if applicable)

HDS Membership Interests held

SNPK Common Shares To Be Newly Issued

SNPK Class A Preferred Shares To Be Newly Issued

Mackie Barch

9337 Fraser Ave

Silver Spring, MD 20910

 

1,000

200,000,000

3,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

1,000

200,000,000

3,000,000











14


